         DYNAWASH
  427 EDRO Corporation d/b/a 
Dynawash 
and
 Vincent D
a-vis 
  EDRO Corporation d/b/a Dynawash 
and
 Internatio
n-al Association of Machinists & Aerospace 
Workers, AFL
ŒCIO
.  Case
s 01ŒCAŒ116211 
and 
01ŒCAŒ116225
 March 
31, 2015
 DECISION AND ORDER
 BY MEMBERS 
MISCIMARRA
, HIROZAWA
, AND JOHNSON
 On September 9, 2014, Administrative Law Judge 
Raymond P. Green issued the attached decision.  The 
Respondent filed limited exceptions and a supporting 
brief, the 
General Counsel filed an answering brief, and 
the Respondent filed a reply brief.  In addition, the Ge
n-eral Counsel filed limited cross
-exceptions and a su
p-porting brief, and the Respondent filed an answering 
brief.
 The National Labor Relations Board has d
elegated its 
authority in this proceeding to a three
-member panel.  
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge
™s rulings, findings,
1 and conclusions, to 
amend the remedy, 
and to adopt the recommended Order 

as modified and set forth in full below.
2 AMENDED 
REMEDY
 The judge found that the Respondent violated Section 
8(a)(3) and (1) of the Act by discharging employee Vi
n-cent Davis on October 29, 2013, for his union activity.  
The Respondent does not except to that finding.  It a
r-gues, however, that the judge erroneously ordered the 
1 The Respondent has implicitly excepted to some of the judge
™s credibility findings.  The Board
™s established policy is not to overrule 
an 
administrative law judge
™s credibility resolutions unless the clear 
preponderance of all the relevant evidence convinces us that they are 
incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 F.2d 362 (3d Cir. 1951).  We have carefully exam
ined the record 
and find no basis for reversing the findings.
 No exceptions were filed to the judge
™s merits findings.  The parties
™ exceptions are limited to the judge
™s remedy.
 The judge misstated the name of the Respondent
™s vice president of 
finance, C
aroline Wojcicki, and her relationship to the Respondent
™s president, Edward Kirejczyk, and vice president of operations, Scott 
Kirejczyk.  Wojcicki is the Kirejczyk brothers
™ sister.  These inadver
t-ent errors do not affect the disposition of the case.   
 2 We shall modify the judge
™s recommended Order to conform to the 
Board
™s standard remedial language and in accordance with our dec
i-sion in 
Don Chavas, LLC d/b/a
 Tortillas Don Chavas
, 361 NLRB 
101
 (2014).  We shall substitute a new notice to conform to the
 modified 
Order and in accordance with our decision in 
Ishikawa Gasket America, 

Inc.
, 337 NLRB 175 (2001), enfd. 354 F.3d 534 (6th Cir. 2004).
 We agree, for the reasons stated by the judge, that a notice
-reading 
remedy is inappropriate in this case.  We do
 not rely, however, on the 
judge
™s citation to 
Jason Lopez
™ Planet Earth Landscape, Inc.
, 358 
NLRB 
383
 (2012).
 Respondent to reinstate Davis and failed to cut off the 
backpay period as of either November 5, 2013, or June 9, 

2014.  We address each of the Respo
ndent
™s arguments 
in turn.  
 1.  
The reinstatement order
.  The Respondent contrac
t-ed with Westaff
Šan employment agency
Što screen and 
refer candidates for a quality inspector position, and, in 

the event that a Westaff candidate was hired, to provide 

payroll
 services for the hiree.  Discriminatee Davis was 
referred by Westaff and, thereafter, hired as a quality 

inspector.  The Respondent contends that Westaff was 

Davis
™ sole employer, and therefore the Respondent 
should not be ordered to reinstate Davis but o
nly to not
i-fy Westaff that it has no objection to Westaff referring 

Davis to work for the Respondent.  We disagree.
 The judge found tha
t, although Westaff was Davis
™ ﬁnominal employer,ﬂ the Respondent was Davis
™ ﬁrealﬂ 
or ﬁde factoﬂ employer.  We find it u
nnecessary to rely 
on the judge
™s findings in this regard because the record 
establishes that the Respondent was 
an employer of D
a-vis, because it exercised sufficient control over his terms 
and conditions of employment.  See 
Recana Solutions
, 349 NLRB 1163
, 1164
Œ1165 (2007) (employment age
n-cy was ﬁan employerﬂ of temporary day laborers it pr
o-vided to city sanitation department where, among other 
things, it selected applicants for positions and set their 
wage rates).  The Respondent selected Davis for his 
posi-tion and determined his wage rate.  Through Vice Pres
i-dent of Operations Kirejczyk and Engineering Manager 
Stephen Morris, the Respondent was responsible for D
a-vis
™ day
-to-day assignments, oversight, training, and 
evaluation.  Moreover, the Respondent
™s contract with 
Westaff explicitly gave the Respondent the responsibility 

to supervise Davis, stating that ﬁ[c]lient will exercise 
good judgment and management relating to the day
-to-day supervision of Associates.  Client will provide a
p-propriate supervisi
on and training . . . .ﬂ  The Respondent 
does not dispute that it contacted Westaff to terminate 
Davis
™ assignment at EDRO and that this action violated 
Section 8(a)(3) and (1) of the Act.  To remedy this unfair 
labor practice, we order the Respondent, as 
an employer 
of Davis, to offer him reinstatement.  See, e.g., 
D&F 

Industries
, 339 NLRB 618, 624, 649 (2003) (ordering 
user firm to reinstate discriminatees); 
Skill Staff of Col
o-rado
, 331 NLRB 815, 816, 822 (2000) (ordering user 
firm to reinstate discrimina
tee).
3 3 Huck Store Fixture Co.
, 334 NLRB 119 (2001), enfd. 327 F.3d 528 
(7th Cir. 2003), and 
Vemco, Inc.
, 314 NLRB 1235 (1994), enf. denied 
on other gr
ounds 79 F.3d 526 (6th Cir. 1996), cases cited by the R
e-spondent in which a user firm was not required to reinstate temporary 
employees provided by an employment agency, are distinguishable 
362 NLRB No. 53
                                                                                          428        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 2.  
First asserted backpay tolling date
.  Before seeking 
employment through Westaff, Davis had been incarce
r-ated for 9 months after pleading guilty to Connecticut 
weapon
-related felony charges.  The Respondent did not 
learn of Davis
™ criminal histor
y until November 5, 2013, 
several days after Davis
™ discharge.  The Respondent 
argues that had it not already done so, it would have di
s-
charged Davis on November 5 upon learning of his 
weapon
-related criminal history because Davis had made 
statements on Oc
tober 22 that President Edward 
Kirejczyk believed were a threat of physical violence.  

On this basis, the Respondent contends that the Board 
should not order reinstatement of Davis and should toll 
the running of the backpay period as of November 5, 

2013.4  We do not find merit in this argument.  On October 22, 
Davis asked President Kirejczyk for holiday pay.  Pres
i-dent Kirejcyzk denied his request; Davis was a prob
a-tionary employee, and the Respondent did not provide 

benefits, including holiday pay, to its 
probationary e
m-ployees.  According to the credited testimony, the co
n-versation included discussion of the Respondent
™s diff
i-culty retaining employees, and Davis concluded the co
n-versation by saying, ﬁYou get what you give.ﬂ  This is 

the comment the Respond
ent contends was a threat.  In 
agreement with the judge, we find that the record fails to 
establish that Davis
™ October 22 comment was objectiv
e-ly threatening.  Given the context of Davis
™ holiday pay 
ineligibility, and 
the 
Respondent
™s difficulty retainin
g employees, we find that Davis
™ comment referred to the 
likelihood that employee retention would improve if e
m-ployees were afforded better terms and conditions of 

employment.
5  Nor can such a comment, standing alone, 
reasonably be regarded a threat of phy
sical violence.  
Accordingly, even though 
the 
Respondent subsequently 
because in those cases there was no finding that the user firm was
 their 
employer. 
 As explained below, the Respondent will have an opportunity to 
prove at compliance that it would have lawfully discharged Davis on 
June 9, 2014, based on a preexisting, nondiscriminatory company pol
i-cy.  If the Respondent so proves, it wi
ll not be obligated to offer Davis 
reinstatement.  Member Miscimarra notes that if the Respondent is 
obligated to offer Davis reinstatement
Šan issue the Board leaves to 
compliance (see below)
Šit is not precluded from reinstating Davis 
through Westaff or, p
otentially, through a successor entity with which 
the Respondent has a similar arrangement. 
 4 The Respondent has hired other employees with felony records.  
The Respondent does not argue it would have refused to hire Davis 

based only on his having a crimi
nal history.   
 5 We disavow the judge
™s commentary regarding Davis
™ October 22 
statements
Šincluding his suggestions that Davis showed ﬁchutzpaﬂ by 
ﬁaggressively pursuingﬂ a benefit ﬁto which he was not contractually 
entitled,ﬂ and that Davis
™ actions in t
his regard ﬁwould raise questions 
about his general willingness to accommodate himself to being an 
employee.ﬂ
 learned that Davis has a weapon
-related criminal history, 
this does not reasonably transform the ﬁyou get what you 
giveﬂ statement into grounds for which the Respondent 
would have discha
rged Davis absent his union activity.
6 3.  
Second asserted backpay tolling date
.  On June 9, 
2014, the Respondent saw for the first time employment 
forms Davis had completed for Westaff.  The Respon
d-ent asserts that Davis falsely represented on those forms
 that he did not have a criminal record, and it contends 
that even if its preceding argument is rejected, the Board 
should deny Davis reinstatement and cut off his backpay 

as of June 9, 2014, because it would have discharged 
Davis as soon as it learned tha
t he lied about his criminal 
history on Westaff
™s application forms.  We do not pass 
on the merits of this issue because, as explained below, 
this contention is appropriately addressed when this case 
proceeds to the compliance stage.   
 On September 27, 20
13, a few days before beginning 
work at the Respondent, Davis completed for Westaff, 

among other paperwork, a form entitled
, ﬁIndividualized 
Assessment,ﬂ which inquired about criminal history.  
The form stated in part:  ﬁThe Company
™s criminal bac
k-ground c
heck process disqualifies applicants for criminal 
conviction records only insofar as they are job
-related.  
The Company
™s process for evaluating job
-relatedness 
focuses on an individualized assessment approach.  
Please answer the following questions to hel
p us make 
this determination.ﬂ  Davis wrote ﬁN/Aﬂ in large letters 
diagonally across the first six questions, which asked 

about crimes and rehabilitation.  On October 7, a week 
after beginning work, Davis completed more forms for 
Westaff, including an ﬁApp
lication for Employment.ﬂ  
On that form, he checked the ﬁNOﬂ box next to the que
s-
tion, ﬁHave you ever plead guilty, 
‚no contest,
™ or been 
convicted of a felony or misdemeanor . . . ?ﬂ  The que
s-

tion included, in parentheses, additional instructions for 

seve
ral 
States.  For Connecticut, it instructed, ﬁPlease do 
not complete this question.  Instead complete the Co
n-6 The Respondent attempts to use management
™s call to the police on 
November 5, in response to Davis
™ posttermination conduct, to esta
b-
lish that i
t had in fact become alarmed by Davis
™ October 22 statement 
after it learned of his criminal history.  We do not find this argument 
persuasive.  Following his termination on October 29, Davis sent a 

series of emails and texts
Šwhich were neither threatening
 nor haras
s-ing
Što Engineering Manager Morris in an attempt to receive an expl
a-nation for his termination.  According to Morris
™ testimony, Vice Pres
i-dent of Finance Wojcicki, who had recently discovered Davis
™ criminal 
history by searching online, called the police on November 5 after she 

learned that Davis had been contacting Morris.  There is no evidence, 
however, linking Wojcicki
™s call to the police to Davis
™ October 22 
statement, and we see no reason why t
he former has any bearing on the 
latter.      
                                                                                                                    DYNAWASH
  429 necticut Supplemental Form.ﬂ  Davis was not given nor 
did he inquire about a supplemental form.
7  Without referencing the Westaff
 forms, the judge sta
t-ed that Davis ﬁclearly did not make any false statements 
about [his criminal history] during his hiring process.ﬂ  
We disagree with this conclusion for two reasons.
8  First, 
it was obviously false for Davis
Šwhose criminal record 
inclu
ded a weapon
-related felony
Što answer ﬁNOﬂ to a 
question asking whether he had ever pleaded guilty or 
ﬁno contestﬂ to, or been convicted of, a felony or misd
e-meanor.  The General Counsel argues that Davis checked 
the ﬁNOﬂ box because the instructions advis
ed Davis not 
to respond and to use a separate form.  However, this 
explanation
Ševen if it could otherwise be accepted
Šis 
contradicted by the fact that Davis 
did
 respond, falsely, 
and there is no evidence that anyone during the applic
a-tion process discussed
 a supplemental form.  Second, 
although Davis testified that he wrote ﬁN/Aﬂ on the 
indi-vidualized 
assessment 
form because his crimes were not 
job
-related, any reasonable reading of that form suggests 
that Davis was expected to provide accurate information 
concerning his criminal history, and Westaff would make 
a determination regarding job
-relatedness.  Thus, the 
form states that 
ﬁ[t]he Company
™s process for evaluating 
job
-relatedness
 focuses on an individualized assessment 
approachﬂ (
emphasis 
added)
.  It i
s also uncontroverted 
that Davis was searching for his first job after his inca
r-ceration, which reinforces a conclusion that he reason
a-bly understood that his criminal record was a potential 
issue during the application process and that he inte
n-tionally mi
srepresented his criminal history when co
m-pleting the application. 
 7 The record shows that the Respondent relied on Westaff to screen 
Davis.  Westaff
™s Federal background check on Davis did not reveal his 
criminal record in Connecticut.  
 8 In agreeing with his colleagues tha
t the Respondent has the oppo
r-tunity at compliance to present evidence that it would have terminated 
Davis on June 9, 2014, Member Hirozawa finds it unnecessary to pass 
on the judge
™s finding that Davis ﬁclearly did not make any false stat
e-ments about [his
 criminal history] during his hiring process.ﬂ  Contrary 
to his colleagues, Member Hirozawa does not believe that the evidence 

necessarily shows that Davis ﬁintentionally misrepresented his criminal 
historyﬂ by writing ﬁN/Aﬂ over several questions on the 
individualized 
assessment form and checking ﬁNOﬂ on the 
application for 
emplo
y-
ment form, which he completed after he had already started working, in 
response to a question that he was not supposed to have answered.  In 
addition, the Respondent
™s practice of
 hiring individuals with felony 
records belies the contention that Davis reasonably should have known 

that his criminal history was a potential issue during the application 
process.  Moreover, the threshold issue that would need to be resolved 
in complianc
e is not whether Davis made an intentional misrepresent
a-tion.  Even assuming that he did, this alone is not a reason to toll the 
backpay period.  Instead, to toll the backpay period, the Respondent 
would also need to show that the Respondent had a legitima
te, nondi
s-criminatory company policy of terminating employees for the same 
terminable offense that Davis allegedly committed.
 In light of the evidence that Davis intentionally mi
s-
represented his criminal history on Westaff
™s application 
forms, the Respondent may seek to prove in the compl
i-ance stage that these 
misrepresentations would have pr
o-vided grounds for terminating Davis
™ employment based 
on a preexisting, nondiscriminatory company policy.  
See 
ADS Electric Co.
, 339 NLRB 1020, 1020 fn. 3 
(2003); 
Arrow Flint Electric Co.
, 321 NLRB 1208, 1210 
(1996); 
Escada
 (USA), Inc.
, 304 NLRB 845, 845 fn. 4 
(1991), enfd. 970 F.2d 898 (3d Cir. 1992).
   
 ORDER
 The National Labor Relations Board orders that the 
Respondent, EDRO Corporation d/b/a Dynawash, East 
Berlin, Connecticut, its officers, agents, successors, and 
assign
s, shall
 1. Cease and desist from
 (a) Discharging or otherwise discriminating against 
employees for supporting International Association of 

Machinists & Aerospace Workers, AFL
ŒCIO, or any 
other labor organization.
 (b) In any like or related manner interfer
ing with, r
e-straining, or coercing employees in the exercise of the 

rights guaranteed them by Section 7 of the Act.
 2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) Within 14 days from the date of this Order, of
fer 
Vincent Davis full reinstatement to his former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 

rights or privileges previously enjoyed.
 (b) Make Davis whole for any loss of e
arnings and 
other benefits suffered as a result of his unlawful di
s-
charge in the manner set forth in the remedy section of 
the
 judge™s decision as amended by this Decision and 
Order.
  (c) Compensate Davis for the adverse tax consequen
c-es, if any, of receiv
ing a lump
-sum backpay award, and 
file a report with the Social Security Administration all
o-cating the backpay award to the appropriate calendar 
quarters.  
 (d) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful
 discharge of 
Davis and, within 3 days thereafter, notify him in writing 
that this has been done and that the discharge will not be 
used against him in any way.
 (e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director
 may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of suc
h records if stored in electronic form, 
                                             430        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 necessary to analyze the amount of backpay due under 
the terms of this Order.
 (f) Within 14 days after service by the Region, post at 
its East Berlin, Connecticut facility copies of the attached 

notice marked ﬁAppend
ix.ﬂ
9  Copies of the notice, on 
forms provided by the Regional Director for Region 1, 
after being signed by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places 
including
 all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, notices shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if t
he Respondent custo
m-arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  If the Respondent has gone 

out of business o
r closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since October 29, 2013.
 (g) Within 2
1 days after service by the Region, file 
with the Regional Director for Region 1 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 

this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT
 TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 9 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of
 the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT 
discharge or otherwise 
discriminate 
against you for supporting International Association of 
Machinists & Aerospace Workers, AFL
ŒCIO, or any 
other labor organization.
 WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
, within 14 days from the date of the Board
™s Order, offer Vincent Davis full reinstatement to his fo
r-mer job or, if that job no longer exists, to a substantially 

equivalent position, without prejudice to his seniority or 
any other righ
ts or privileges previously enjoyed.
 WE WILL
 make Davis whole for any loss of earnings 
and other benefits suffered as a result of the discrimin
a-tion against him, less any net interim earnings, plus i
n-terest.
 WE WILL 
compensate Davis for any adverse tax con
se-quences of receiving a lump
-sum backpay award, and 
WE 
WILL
 file a report with the Social Security Administration 
allocating his backpay to the appropriate calendar qua
r-
ters.
 WE WILL
, within 14 days from the date of the Board
™s Order, remove from our 
files any reference to the unla
w-ful discharge of Davis, and 
WE WILL
, within 3 days 
thereafter, notify him in writing that this has been done 
and that the discharge will not be used against him in any 
way.
 EDRO 
CORPORATION 
D/B/A 
DYNAWASH
  The Board
™s decisi
on can be found at 
http://www.nlrb.gov/case/01
ŒCAŒ116211 or by using the 
QR code below.  Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, National Labor R
e-lations Board
, 1099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.                                                  DYNAWASH
  431 Jo Anne P. Howlett
, Esq.
 and 
Meredith B. Garry, 
Esq., 
for the 
General Counsel.
 Stephanie P. Antone
, Esq. 
and
 Edward T. Lynch Jr.
, Esq.,
 for 
the Respondent.
 DECISION
 STATEMENT OF THE 
CASE
 RAYMOND 
P. GREEN
, Administrative Law Judge.  I heard this 
case in Hartford, Connecticut, on June 3, 10
, and 11, 2014.  The 
charge and the amended charges in 
Case 
01ŒCAŒ116211 were 
filed on November 1 and December 26, 2013
, and January
 29 and March 11, 2014. The charge and amended charges in 
Case 
01ŒCAŒ116225 were filed on October 31 and December 19, 
2013, and January 5 and March 11, 2014.  The complaint, 
which issued on March 17, 2014, alleged that the Respondent 
on October 29, 2013, t
hrough, Westaff Inc., a temporary staf
f-ing agency, discharged 
Vincent 
Davis because he joined or 
assisted the Union or engaged in other concerted activity. 
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after 
considering the briefs filed, I 
make the following
 FINDINGS AND 
CONCLUSIONS
 I. JURISDICTION
 The Respondent admits and I find that it is an employer e
n-gaged in interstate commerce within the meaning of Section 
2(2), (6), and (7) of the Act.  It also is admi
tted and I find that 
the Union is a labor organization within the meaning of Section 

2(5) of the Act. 
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 EDRO
, located in East Berlin, Connecticut, is engaged in the 
business of manufacturing industrial washing machines and
 
dryers.  A main customer is the Navy and one of the projects 

being worked on at the time of these events was the design for a 
dryer on a submarine.  This is a family owned business with 
Barbara Kirejczyk, the matriarch, being the Company™s chai
r-man.  The 
Company™s president is Edward Kirejczyk who is 
also in charge of sales.  His brother, Scott Kirejczyk, is the 
operations manager.  Both brothers are engineers.  Caroline 
Douchicki, one of the spouses, is the vice president of finance.  
 At the time of thes
e events, the nonfamily managers were 
Ken Bridges, who acted as the customer service manager and 
electrical engineering manager, Don Price who was the mater
i-als manager
, and Stephen Morris who was the engineering 
manager.  Morris had been hired on April 10
, 2013, to replace 
Bill Wentland who retired from that position in September, but 
who remained on as a part
-time consultant.  Morris™ agreement 
was to do this job for 1 year with the option of continuing if 
both parties were satisfied.  Morris was not sati
sfied and by 
December 2013, or earlier, he had made it known to manag
e-ment that although he would fulfill his 1
-year commitment, he 
would leave earlier if they wanted him to. 
 Vincent Davis, the Charging Party, had previously been e
m-ployed at Pratt and Whi
tney but had been separated from that 
job for some time due to a 
9-month incarceration in 2011.  U
p-on his release and no longer being employed by Pratt and 

Whitney, he sought employment and ultimately was contacted 
by a firm called Westaff which is engaged
 in finding potential 
employees and soliciting various employers to hire these people 

in the State of Connecticut.  
 In 2013, the Respondent was trying unsuccessfully to find 
qualified employees for a number of job positions including 

welding and quality c
ontrol.  As its own efforts were proving 
fruitless, it contacted Westaff for assistance.  On August 12, 
2013, 
EDRO
 entered into a contract with Westaff for the latter 
to seek and present qualified applicants for three open jobs; one 
of which was for a qual
ity control person.  In turn, Westaff 
made its own search and came up with a couple of candidates; 
the most promising being Vincent Davis. 
 Davis filled out a job application with Westaff and was i
n-terviewed first by both Scott Kirejczyk and Wentland on A
u-gust 14, 2013.  He had a second interview with Edward 

Kirejczyk on August 25 and the 
Company decided to employ 
him.  The arrangement was that Westaff was to be Davis™ no
m-inal employer and that 
EDRO
 would pay his wage plus a pr
e-mium to Westaff
 for Davis™ services.  At the end of 520 hours 
(13 weeks), 
EDRO
 had the option of hiring Davis as its own 
employee without paying an additional fee to Westaff.  If 

EDRO
 decided to directly hire Davis before the 520 hours, it 
would incur a fee.  
 Notwithsta
nding the offer, Davis did not start to work until 
September because he was engaged in negotiations regarding 

his pay and benefits.  As to benefits, however, Westaff did not 
provide any benefits and 
EDRO
 does not offer benefits to new 
employees until after
 its own probationary period.  
 In any event, Davis commenced working at 
EDRO
 on Se
p-tember 30 and he worked exclusively in the factory under the 

direction of Morris.  He received all of his work directions and 
supervision from 
EDRO
 management. Westaff had 
no actual 
work
-related relationship with Davis after he started work at 
EDRO
. His initial pay rate was $22 per hour with the unde
r-standing that if he received a satisfactory review, his pay would 
be increased to $23 per hour for the next 
6 months. It also 
was 
agreed that after the probationary period, he would receive 

EDRO
™s benefit package. 
 It is my conclusion that although Westaff was his nominal 
employer, his real employer was 
EDRO
. See 
Mar
-Jam Supply 
Co., 337 NLRB 337, 342
Œ343 (2001), ALJ decision at f
n. 8. 
 It is noted that Davis was neither asked by Westaff nor 
EDRO
 about his past legal problems and he did not volunteer 
that information to either company. 
 Soon after he started work, Davis began demanding that he 
should be given holiday pay notwithsta
nding that his agreement 
clearly did not provide for such pay.  When he asked Morris, he 

was told that it was unlikely that the Respondent would change 
its practice of not providing benefits to new employees during 
the probationary period.  Thereafter, Dav
is raised the issue with 
Westaff and with Scott Kirejczyk. He was again told that the 
Company did not provide such benefits to new employees. 
 On October 17, Scott Kirejczyk sent an email to Edward 
Kirejczyk asking if 
it was possible to offer Davis a compr
omise 
about his demand for holiday pay. This was rejected.   
 On or about October 22, Davis spoke to Edward Kirejczyk 
and asked to be given holiday pay. He was told that this was 

not going to happen. During this conversation, Edward 
 432        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Kirejczyk said that his
 wife had worked for Pratt & Whitney 
which had a 90
-day probationary period.  In response, Davis 
said that he had been a steward at Pratt & Whitney and that the 
contract there required only a 30
-day probationary period.  
According to Davis, he said that if
 the Respondent treated the 
employees better, it would have a better chance of retaining its 
employees. At or near the end of this conversation, Davis said
: ﬁ[Y]
ou get what you give.ﬂ  According to Edward Kirejczyk, 
Davis added
: ﬁI™m going to get you.ﬂ The
 latter version is cre
d-ibly denied by Davis. 
 Although Edward Kirejczyk testified that he took this stat
e-ment as a threat, I don™t think that it could reasonably be 

viewed that way.  On the other hand, the whole tenor of this 
conversation, illustrates a de
gree of cheekiness by an employee 
who had just been hired on a contingency basis with only the 
possibility of becoming a full
-time employee. (The word chut
z-pa comes to mind.)  Not only was Davis demanding that he get 
paid for something for which he was not
 contractually entitled, 
but he was aggressively pursuing this demand in a manner that 
in my opinion, would raise questions about his general willin
g-ness to accommodate himself to being an employee. 
 Later on October 22, the Company™s management had a 
meet
ing where among other things, Davis™ request for holiday 
pay was brought up and discussed. At this meeting, Edward 
Kirejczyk related his earlier conversation with Davis. In any 
event, the Company and Edward Kirejczyk in particular, deci
d-ed not to discharge
 or discipline Davis. Instead, it was agreed 
that Morris should write up an evaluation of Davis with the 

possibility of giving in to Davis™ demand for holiday pay. It 
should be noted that there was no discussion of Davis™ criminal 
record at this meeting. 
 I should note that Edward Kirejczyk testified that he was in
i-tially inclined to discharge Davis after the conversation he had 
with him on the morning of October 22. In part, Kirejczyk test
i-fied that the other participants in the staff meeting indicated 

tha
t there was a problem filling the quality control position and 
that he was persuaded that they should ﬁhang on to this guyﬂ or 
ﬁtry to work things out with him.ﬂ  He also testified that he felt 

that as a new employee, Davis was in no position to make d
e-man
ds for benefits to which he was not entitled. Indeed, had he 
discharged Davis on October 22, there could be no violation of 
the Act, since the 
Company had no reason to believe that Davis 

had contacted a union or engaged in any kind of concerted a
c-tivity. (
His efforts to gain holiday pay for himself was not co
n-certed activity.) 
 The evidence shows that on the same day (Oct. 22, 2013), 
Davis contacted a union representative by phone and email.  In 

these communications, he stated that he wanted to be involved 
in organizing the shop.  The email also contains some rather 
intemperate remarks (not seen by the Company), which ind
i-cates to me that Davis™ motive for seeking union representation 
was based in his animosity toward Edward Kirejczyk™s refusal 
to meet his p
ersonal holiday pay demands. 
 In any event, a meeting at a local restaurant was arranged b
e-tween a union representative and some employees of the Co
m-pany for October 28. This was attended by Davis and several 

other employees who signed union authorization 
cards.  It was 
agreed that Davis and some of the others would solicit emplo
y-ees at the plant for the purpose of obtaining union authorization 

cards in preparation for the filing of an election petition with 
the NLRB.  
 On October 29, 2013, a number of even
ts transpired. 
 According to Morris, on the morning of October 29, he a
t-tended the weekly staff meeting, after which he tendered his 

written evaluation of Davis. This was positive and stated that 
Davis™ performance was meeting all of the Company™s expect
a-tions. Morris testified that there was no discussion at the mee
t-ing about Davis. 
 On that same day, Davis and another employee solicited and 
obtained union authorization cards from a number of people. 
 According to Scott Kirejczyk, at some point after the r
egular 
staff meeting, the owners outside the presence of Steve Morris 
and Ken Bridges, talked about Davis and decided to cease using 
his services.  In this regard, Scott Kirejczyk testified that his 
sister Caroline, either before or during this meeting, di
d a 
Google search and discovered that Davis had been convicted of 

an assault.  He testified that given what Edward Kirejczyk had 
reported the week before, and with this new information rela
t-ing to the criminal record, it was decided that Davis presented a 
threat to other employees and should be let go. 
 According to Edward Kirejczyk, the family met after the 
regular weekly meeting and decided that Davis™ services were 
no longer required.  He testified that they talked about the hol
i-day pay issue and that th
e others agreed with him that Davis 
should be let go.  It is noteworthy, however, that Edward 
Kirejczyk did not testify that Davis™ criminal record was di
s-cussed.  Nor did he testify that there were any other reasons 

discussed for terminating Davis. 
 Morri
s testified that at around 4:30 p.m. on October 29, Scott 
Kirejczyk told a group of management people that Vincent 

Davis was no longer going to be working at 
EDRO
; that he had 

been involved in union organizational efforts as reported by Sal 
Ortiz, one of t
he 
Company™s welders.  Morris testified that this 
statement by Scott Kirejczyk was also heard by Edward 
Kirejczyk and Ken Bridges.  It is noted that not one of these 
people denied that the statement was made. Thus, Morris™ te
s-
timony about this transaction,
 which on its own terms was cre
d-ible, stands unrebutted. 
 On the evening of October 29, Davis received a message at 
home that his services were no longer required. When he a
t-tempted to find out from Morris and Chloe Zanardi (from 
Westaff), why he was 
discharged, he received no further info
r-mation. 
 The Respondent argued that one of the reasons it terminated 
Davis was because of what Edward Kirejczyk perceived as a 

threat made to him on October 22, coupled with the discovery 
of his criminal record on Oc
tober 29.  This is not persuasive.  
For one thing, despite the remark that Davis made on October 
22, the Company decided on that date that it would keep him on 
despite the remark and evaluate his performance.  Secondly, I 
am convinced based on the testimon
y of Edward Kirejczyk and 
the credited testimony of Steve Morris that the Company first 
learned about Davis™ criminal record after October 29 and 
therefore after it decided to terminate him.  Moreover, such 
after
-acquired evidence would not, in my opinion,
 affect the 
outcome of this case or disqualify Davis from being reinstated 
 DYNAWASH
  433 or being awarded backpay. In this regard, the evidence shows 
that the Respondent has, in the past, hired and continued to 

employ individuals with criminal records. Further, the fact
 that 
Davis did not disclose his record would not disqualify him 
because he wasn™t asked to and chose not to volunteer that i
n-formation. He clearly did not make any false statements about 
this subject during his hiring process. 
 Nor do I find persuasive, t
he Company™s argument that le
t-ting Davis go was justified by a drop in business.  It may be 

true that there was some drop in business.  But as testified by 
Edward Kirejczyk, this was largely due to the governmental 
sequestration. And in this respect, he un
derstood (quite reaso
n-ably), that although some Navy orders were delayed, they 
would be forthcoming when the sequestration ended. He test
i-fied that notwithstanding the fact that orders were delayed, the 
Company nevertheless was building machines on specula
tion. 
 In conclusion, the unrebutted and credible testimony of Mo
r-ris establishes that one day after Davis and other employees 
met with the Union, Davis was discharged because, as Scott 
Kirejczyk put it, he was involved with union organization e
f-forts. I f
ind that the Respondent™s defenses are unpersuasive. I 
also conclude that the Respondent was the de facto employer of 
Davis and that it illegally discharged him on October 29, 2013, 
because of his union activity. 
 REMEDY
 Having found that the Respondent ha
s engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-ate the policies of the Act.
 The General Counsel, in addition to the standard remedy for 
8(a)(
3) and (
1) cases, requests that the Respondent be required 
to read the notice to the employees at a meeting held on wor
k-time.  In my opinion, this remedy is not required in this case.  
 From the Board™s inception, it has as part of its usual rem
e-dial orders, requi
red the offending party to post a notice d
e-scribing employee rights under the Act and promising to abide 
by those rights. 
Pennsylvania Greyhound Lines, Inc
., 1 NLRB 1 
(1935). 
 Requiring an owner or high official of a company or a union 
to actually read alo
ud the notice to its assembled employees has 
not been typically required except in unusual circumstances.  In 
Federated Logistics & Operations
, 340 NLRB 255, 256
Œ257 
(2003), the Board described this as an ﬁextraordinaryﬂ remedy.  
This remedy, along with ot
hers, was imposed in a case where 
the employer (a) unlawfully interrogated employees; (b) created 
the impression of surveillance; (c) solicited grievances; (d) 
promised benefits; (e) threatened employees with the loss of 

existing benefits; (f) threatened t
o move its operations; (g) 
withheld benefits
; and (h) discriminatorily suspended emplo
y-ees for engaging in protected activity.  Moreover, in that case, 
the results of an election were overturned and the Board o
r-
dered a new election.  Given these findings, 
in the context of a 
pending election situation, a Board majority stated: 
  The Board may order extraordinary remedies when the R
e-
spondent™s unfair labor practices are ﬁso numerous, pervasive, 

and outrageousﬂ that such remedies are necessary ﬁto diss
i-
pate f
ully the coercive effects of the unfair labor practices 
found.ﬂ 
Fieldcrest Cannon, Inc.
, 318 NLRB 470, 473 (1995) 
(and cited cases). For example, a public reading of the notice 
is an ﬁeffective but moderate way to let in a warming wind of 
information, and more important, reassurance.ﬂ 
J.
 P. Stevens 
& Co. v. NLRB
, 417 F.2d 533, 539
Œ540 (5th C
ir. 1969). In 
addition, the Board has ordered Respondents to supply up
-dated names and addresses of employees to the Union b
e-
cause that ﬁwill enable the Union to contact all employees 

outside the [workplace] and to present its message in an a
t-mosphere rela
tively free of restraint and coercion.ﬂ 
Excel 
Case Ready
, 334 NLRB 4, 5 (2001) (quoting 
Blockbuster P
a-vilion, 
331 NLRB 1274, 1275 (2000)). Further, when a r
e-
spondent ﬁhas engaged in such egregious or widespread mi
s-conduct as to demonstrate a general disreg
ard for the emplo
y-ees™ fundamental statutory rights,ﬂ the Board has issued a 
broad order for the Respondent to refrain from misconduct ﬁin 
any other manner,ﬂ instead of a narrow order to refrain from 

misconduct ﬁin any like or related manner.ﬂ 
Hickmott Foo
ds, 242 NLRB 1357 (1979). 
  There have been a number of very recent cases where the 
Board has required the reading of a notice. But those cases, in 
my opinion, involve facts substantially different and more 
egregious than those in the present case.  For ex
ample, in 
Jason 
Lopez™ Planet Earth Landscape
, Inc
., 358 NLRB 
383
 (2012), 
the 
respondent had (a) illegally laid off the leader of the organ
i-zational campaign who also was a witness in the underlying 

representation case; (b) had illegally laid off 
2 employe
es in a 
unit of 15 employees right after the election; and (c) committed 
many other serious violations, including promising benefits and 
ﬁthreatening to close the business and reopen it under a diffe
r-ent name.ﬂ 
 In 
Carey Salt Co.
, 360 NLRB 
201
 (2014),
 the 
Board co
n-cluded that the 
respondent violated Section  8(a)(
5), (4), and (
1) of the Act by (a) threatening employees that it would withhold 
a scheduled wage increase until it successfully resisted a pet
i-tion for injunctive relief; (b) delaying or withholdin
g a sche
d-uled wage increase because of the injunction litigation; and (c) 
by refusing to bargain in good faith by conditioning bargaining 
on the union persuading the Board to discontinued the injun
c-tion litigation. In that case, the Board also noted that t
he 
re-spondent was a repeat offender in that a prior unfair labor pra
c-tice finding had been enforced in substantial part by the Fifth 
Circuit Court of Appeals. 
 Among the cases cited by the General Counsel for the prop
o-sition that a reading of the notice wo
uld be appropriate are 
Ex-cel Case Ready
, 334 NLRB 4 (2001); 
Fieldcrest Cannon, Inc.
, 318 NLRB 470 (1995); and 
McAllister Towing & Transport
a-tion Co.
, 341 NLRB 394 (2004).  But all of those cases, except 
perhaps for 
McAllister
, involved situations where the
 respective 
respondents engaged in far more numerous and egregious vi
o-lations than what happened in the present case. Moreover, they 
all involved situations where the violations occurred in the 
context of an election where the results had been overturned 
and where a rerun election was imminent.  
 In 
Excel Case Ready
, supra, the Board found that the 
re-spondent, at the outset of a union organizing campaign
 (a) c
o-ercively interrogated employees; (b) threatened them with the 
 434        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 loss of their 401(k) plan; (c) threa
tened to make their lives a 
ﬁliving hellﬂ
; and (d) illegally discharged five employees in a 
unit of 32 employees.
 In 
Fieldcrest Cannon
, supra, the Board found, among other 
things, that the 
respondent (a) discriminatorily demoted an 
employee because of her 
union activities; (b) illegally withheld 
a 5.5
-percent wage increase from its employees; (c) threatened 
employees with discharge for seeking union representation or 

unless they revoked union authorization cards; (d) threatened 

employees with plant closure;
 (e) threatened employees with 
deportation; (f) required employees to wear an
tiunion 
T-shirts; 
(g) told employees that selecting a union would be futile; (h) 

threatened to impose more harsh working conditions on e
m-ployees who supported the 
Union; (i) creat
ed the impression 
that employee union activities were being surveilled; and (j) 
favored antiunion employees over prounion employees with 
respect to the enforcement of various company rules.  
 In 
McAllister
, supra, the Board ordered the 
respondent to 
permit
 a Board agent to read the 
notice aloud to the assembled 
employees in the presence of a management official. In that 
case, the Board held that the 
respondent violated the Act by 
accelerating the timing of a midyear wage increase in order to 

influence the o
utcome of an election. It also found unlawful, 
the 
respondent™s postelection extension of its 401(k) plan to 
employees and the granting of five paid holidays.  The 
McAlli
s-ter
 case did not involve the discharge or disciplinary actions 
against any of its emp
loyees. Thus, 
McAllister
 is the one case 
where the violations found were not so numerous nor egr
e-gious. But, it should be noted that the 
McAllister
 case, in add
i-tion to involving a rerun election, involved a component that 

indicated a disregard for the Boa
rd™s processes, which may 
have warranted a conclusion that it would likely violate the Act 
in the future.  In that case, the Board found that 
the r
espon
d-ent™s counsel deliberately refused and/or delayed the production 

of documents that had been subpoenaed 
by the General Cou
n-sel. The Board stated, inter alia, that this course of behavior 
was carried out in a way that was ﬁlikely to prejudice the Ge
n-eral Counsel™s case and the overall proceeding.ﬂ 
 Summarizing the above, I do not think that the conduct of 
the
 Respondent in this particular case is sufficiently egregious 
to warrant the granting of this ﬁextraordinaryﬂ remedy.  Nor has 
it been shown that the Respondent has violated the Act in the 

past or that it likely will violate the Act in the future.  Perhaps
 the General Counsel™s view is that requiring a Respondent to 
read a 
notice 
aloud is not so extraordinary after all and should 
be granted as a matter of routine. But that is not the current law 
and I cannot recommend that such an Order be granted under 
pre
sent case law.
1 Having concluded that the Respondent unlawfully di
s-charged Vincent Davis, it must offer him reinstatement and 
make him whole for any loss of earnings and other benefits 
suffered as a result of the discrimination against him. Backpay
 shall be computed in accordance with 
F. W. Woolworth Co., 
90 
NLRB 289 (1950)
, with interest at the rate prescribed in 
New 
Horizons, 
283 NLRB 1173 (1987), compounded daily as pr
e-scribed in 
Kentucky River Medical Center, 
356 NLRB 
6 (2010). 
The Respondent sh
all also be required to expunge from its files 
any and all references to the unlawful discharge and to notify 

the employee in writing that this has been done and that the 
unlawful discharge will not be used against him in any way. 
The Respondent shall file
 a report with the Social Security 
Administration allocating backpay to the appropriate calendar 
quarters. The Respondent shall also compensate Davis for the 
adverse tax con
-sequences, if any, of receiving one or more 
lump
-sum backpay awards covering perio
ds longer than 1 year.  
Don 
Chavas
, LLC
 d/b/a
 Tortillas D
on Chavas
, 361 NLRB 
101
 (2014).
  [Recommended Order omitted from publication.]
 1 I note that the General Counsel cites 
Durham School Services
, 360 
NLRB 
694
 (20
14). But that case simply revised the standard notice 
remedy so that a hyperlink would be attached to the 
notice so that the 
Board™s decision would be more accessible to employees.  The Order in 
that case did not require the 
notice be read aloud to the employees. 
                                              